112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Anthony Q. HARRIS, Appellant,v.CITY OF PAGEDALE, a Municipal Corporation;  Darlene Crawley,individually, and in her representative capacity as Mayorand Chairperson of the Board of Alderpersons of the City ofPagedale;  Pauline Catmet, individually, and in herrepresentative capacity as Assistant Mayor and Alderpersonof the Appeal from the United States Board of Alderpersonsof the City of District Court for the Pagedale;  RonaldMcGee, individually, Eastern District of Missouri. and inhis representative capacity as Alderperson of the City ofPagedale;  Mary Carter, individually, and in herrepresentative capacity as Alderperson of the City ofPagedale;  John Wolf, individually, and in hisrepresentative capacity as Alderperson of the City ofPagedale;  Mary Evans, individually, and in herrepresentative capacity as Alderperson of the City ofPagedale;  Rapheal Morris, individually, and in hisrepresentative capacity as Alderperson of the City ofPagedale;  Jerry Simpson, individually, and in hisrepresentative capacity as City Clerk and member of thePolice Board of the City of Pagedale;  Thomas M. Pierce,individually, and in his representative capacity as ActingChief of the City of Pagedale, Appellees.
No. 96-2238.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 18, 1997.Decided May 9, 1997.

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Anthony Q. Harris appeals from an order of the District Court1 granting the motions of the defendants for summary judgment in this 42 U.S.C. § 1983 action.  We conclude that on the undisputed facts the District Court correctly held that (1) Harris, who was an at-will employee, had no property interest in continued employment with the City of Pagedale, and therefore had no constitutional right to a pre-termination hearing, and (2) Harris waived any right he may have had to a name-clearing hearing.  Because the case does not warrant extended discussion, the judgment of the District Court is affirmed on the basis of that court's thorough and well-reasoned opinion.  See 8th Cir.  R. 47B.



1
 The Honorable David D. Noce, United States Magistrate Judge for the Eastern District of Missouri, who presided over the case with the consent of the parties in accordance with 28 U.S.C. § 636(c)